                             1    WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                             2    (stephen.karotkin@weil.com)
                                  Jessica Liou (pro hac vice)
                             3
                                  (jessica.liou@weil.com)
                             4    Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                             5    767 Fifth Avenue
                                  New York, NY 10153-0119
                             6    Tel: 212 310 8000
                                  Fax: 212 310 8007
                             7

                             8    KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                             9    (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Proposed Attorneys for Debtors
      767 Fifth Avenue




                             14   and Debtors in Possession
                                                                  UNITED STATES BANKRUPTCY COURT
                             15                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                       SAN FRANCISCO DIVISION
                             16

                             17                                                     Bankruptcy Case
                                                                                    No. 19-30088 (DM)
                             18     In re:
                                                                                    Chapter 11
                             19     PG&E CORPORATION,                               (Lead Case)
                                                                                    (Jointly Administered)
                             20              - and -
                                                                                    DECLARATION OF STEPHEN
                             21     PACIFIC GAS AND ELECTRIC                        KAROTKIN IN SUPPORT OF
                                    COMPANY,                                        APPLICATION OF DEBTORS PURSUANT
                             22                                                     TO 11 U.S.C. § 327(a) AND FED. R.
                                                                  Debtors.          BANKR. P. 2014(a) AND 2016 FOR
                             23                                                     AUTHORITY TO RETAIN AND EMPLOY
                                     Affects PG&E Corporation                      WEIL, GOTSHAL & MANGES LLP AS
                             24      Affects Pacific Gas and Electric Company      ATTORNEYS FOR THE DEBTORS
                                     Affects both Debtors                          EFFECTIVE AS OF THE PETITION DATE
                             25
                                    * All papers shall be filed in the Lead Case,   Date: April 9, 2019
                             26     No. 19-30088 (DM).                              Time: 9:30 a.m. (Pacific Time)
                                                                                    Place: United States Bankruptcy Court
                             27                                                            Courtroom 17, 16th Floor
                                                                                           San Francisco, CA 94102
                             28

                              Case: 19-30088           Doc# 865   Filed: 03/13/19   Entered: 03/13/19 18:13:43    Page 1 of
                                                                              11
                             1             Pursuant 28 U.S.C. § 1746, I, Stephen Karotkin, hereby declare as follows:

                             2             I am a member of the firm of Weil, Gotshal & Manges LLP (“Weil” or the “Firm”), an
                             3    international law firm with principal offices at 767 Fifth Avenue, New York, New York 10153; regional

                             4    offices in Washington, D.C.; Houston and Dallas, Texas; Miami, Florida; Boston, Massachusetts;

                             5    Princeton, New Jersey; Redwood Shores, California; and foreign offices in London, United Kingdom;

                             6    Warsaw, Poland; Frankfurt and Munich, Germany; Paris, France; and Beijing, Hong Kong and Shanghai,

                             7    China.

                             8             I submit this Declaration in connection with the Application, submitted on the date hereof (the

                             9    “Application”), 1 of PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the
                             10   “Utility”), as debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned
                             11   chapter 11 cases (the “Chapter 11 Cases”), for authority to employ and retain Weil as their attorneys,
                             12   effective as of January 29, 2019 (the “Petition Date”), at its normal hourly rates in effect from time to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   time and in accordance with its normal reimbursement policies, in compliance with section 327(a) of
      767 Fifth Avenue




                             14   title 11 of the United States Code (the “Bankruptcy Code”), and to provide the disclosure required
                             15   under Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)
                             16   and the Bankruptcy Local Rules for the U.S. District Court for the Northern District of California (the

                             17   “Bankruptcy Local Rules”). Unless otherwise stated in this Declaration, I have personal knowledge of
                             18   the facts set forth herein. To the extent any information disclosed herein requires amendment or

                             19   modification upon Weil’s completion of further review, or as additional information regarding parties in

                             20   interest becomes available, a supplemental declaration will be submitted to the Court reflecting such

                             21   amended, supplemented or otherwise modified information.

                             22            Neither I, Weil, nor any partner of, counsel to, or associate of the Firm represents any entity other

                             23   than the Debtors in connection with these Chapter 11 Cases. In addition, except as set forth herein, to

                             24   the best of my knowledge, after due inquiry, neither I, Weil, nor any partner of, counsel to, or associate

                             25   of the Firm represents any party in interest in these Chapter 11 Cases in matters related to these Chapter

                             26   11 Cases.

                             27
                                  1
                                    Capitalized terms used but not otherwise herein defined have the meanings ascribed to such terms in
                             28   the Application.

                              Case: 19-30088         Doc# 865      Filed: 03/13/19     Entered: 03/13/19 18:13:43         Page 2 of
                                                                               11
                             1    I.     WEIL’S DISCLOSURE PROCEDURES
                             2           Weil, which employs approximately 1,100 attorneys, has a large and diversified legal practice

                             3    that encompasses the representation of many financial institutions and commercial corporations. Weil

                             4    has, in the past, represented, currently represents, and may, in the future, represent, entities that are

                             5    claimants or interest holders of the Debtors in matters unrelated to these Chapter 11 Cases. Some of

                             6    those entities are, or may consider themselves to be, creditors or parties in interest in these Chapter 11

                             7    Cases or otherwise have interests in these cases.

                             8           In preparing this Declaration, I used a set of procedures developed by Weil to ensure compliance

                             9    with the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy Local Rules

                             10   regarding the retention of professionals by a debtor under the Bankruptcy Code (the “Firm Disclosure
                             11   Procedures”). Pursuant to the Firm Disclosure Procedures, I performed, or caused to be performed, the
                             12   following actions to identify the parties relevant to this Declaration and to ascertain Weil’s connection
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   to such parties:
      767 Fifth Avenue




                             14                  a.       A comprehensive list of the types of entities that may have contacts with the
                                                          Debtors was developed through discussions with the Weil attorneys who have
                             15                           provided services to the Debtors and in consultation with the advisors to and
                                                          senior management of the Debtors (the “Retention Checklist”). A copy of the
                             16                           Retention Checklist is attached hereto as Exhibit 1.
                             17                  b.       Weil obtained information responsive to the Retention Checklist through several
                                                          inquiries of the Debtors’ senior management and advisors and review of
                             18                           documents provided by the Debtors to Weil. Weil then used that information,
                                                          together with other information identified by Weil, to compile a list of the names
                             19                           of entities that may be parties in interest in these Chapter 11 Cases (the “Potential
                                                          Parties in Interest”).
                             20
                                                 c.       Weil maintains a master client database as part of its conflict clearance and billing
                             21                           records. The master client database includes the names of the entities for which
                                                          any attorney time charges have been billed since the database was first created
                             22                           (the “Client Database”). The Client Database includes the names of all current
                                                          and former clients, the names of the parties who are or were related or adverse to
                             23                           such current and former clients, and the names of the Weil personnel who are or
                                                          were responsible for current or former matters for such clients. Weil’s policy is
                             24                           that no new matter may be accepted or opened within the Firm without completing
                                                          and submitting to those charged with maintaining the conflict clearance system
                             25                           the information necessary to check each such matter for conflicts, including the
                                                          identity of the prospective client, the name of the matter, adverse parties, and, in
                             26                           some cases, parties related to the client or to an adverse party. Accordingly, the
                                                          database is updated for every new matter undertaken by Weil. The accuracy of
                             27                           the system is a function of the completeness and accuracy of the information
                                                          submitted by the attorney opening a new matter.
                             28

                              Case: 19-30088          Doc# 865    Filed: 03/13/19     Entered: 03/13/19 18:13:43         Page 3 of
                                                                              11
                             1                   d.       Weil compared the names of each of the Potential Parties in Interest to client
                                                          matters in the Client Database for which professional time was recorded during
                             2                            the two years prior to the comparison. 2 Any matches to names in the Client
                                                          Database generated by the comparison were compiled, together with the names of
                             3                            the respective Weil personnel responsible for the identified client matters (the
                                                          “Client Match List”).
                             4
                                                 e.       A Weil attorney then reviewed the Client Match List and deleted obvious name
                             5                            coincidences and individuals or entities that were adverse to Weil’s clients in both
                                                          this matter and the matter referenced on the Client Match List.
                             6
                                                 f.       Using information in the Client Database concerning entities on the Client Match
                             7                            List and making general and, if applicable, specific inquires of Weil personnel,
                                                          Weil verified that it does not represent and has not represented any entity on the
                             8                            Client Match List in connection with these Chapter 11 Cases.

                             9                   g.       In addition, a general inquiry was sent by electronic mail to all Weil personnel
                                                          (attorneys and staff) to determine whether any such individuals or any members
                             10                           of their households (i) own any debt or equity securities of the Debtors; (ii) hold
                                                          a claim against or interest adverse to the Debtors; (iii) are or were officers,
                             11                           directors, or employees of the Debtors or any of the affiliates or subsidiaries; (iv)
                                                          are related to or have any connections to Bankruptcy Judges in the Northern
                             12                           District of California; or (v) are related to or have any connections to anyone
                                                          working in the Office of the United States Trustee for the Northern District of
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                           California (the “U.S. Trustee”).
      767 Fifth Avenue




                             14   II.    WEIL’S CONNECTIONS WITH THE DEBTORS
                             15          Weil compiled responses to the foregoing inquiries for the purpose of preparing this Declaration.

                             16   Responses to the inquiries described above reflect that, as of the Petition Date, no Weil personnel or

                             17   member of the household of any Weil personnel holds any claims against, stock of, or other interests in

                             18   the Debtors and that no such individuals held significant employment with the Debtors. 3 A Weil attorney

                             19   clerked for a Bankruptcy Judge in the Northern District of California; however, not for a Bankruptcy

                             20   Judge in the San Francisco Division, and that clerkship ended in 2015.

                             21          Since October 2017, Weil has advised the Debtors regarding the legal and financial challenges

                             22   facing the Debtors, including providing advice regarding potential liabilities relating to the 2017 and

                             23   2018 Northern California wildfires. As a result of its prepetition representation of the Debtors, Weil has

                             24

                             25   2
                                    For purposes of the Firm Disclosure Procedures, Weil considers an entity a “former client” if
                             26   professional time was recorded within the past two years, but all matters for such client have since
                                  been closed. Because the Firm Disclosure Procedures only reflect client activity during the past two
                             27   years, matches to client matters outside that timeframe are not reflected in this Declaration
                                  3
                                    Certain Weil personnel or members of the households of Weil personnel may unknowingly hold
                             28   stock or other interests in the Debtors in blind, discretionary accounts, or mutual funds.

                              Case: 19-30088          Doc# 865    Filed: 03/13/19     Entered: 03/13/19 18:13:43         Page 4 of
                                                                              11
                             1    acquired an in-depth knowledge of the Debtors’ capital structure and liability profile and has gained

                             2    insight into the Debtors’ business operations. Accordingly, Weil possesses the necessary background to

                             3    address the legal issues and related matters that may arise in the administration of the Debtors’ Chapter

                             4    11 Cases. Most recently, Weil has provided the necessary services to enable the Debtors to commence

                             5    the above captioned Chapter 11 Cases. Weil, working together with Keller & Benvenutti LLP.

                             6    (“K&B”), primarily was responsible for the preparation of the chapter 11 petitions, initial motions and
                             7    applications relating to these Chapter 11 Cases and their commencement.

                             8    III.   WEIL’S CONNECTIONS WITH PARTIES IN INTEREST IN MATTERS
                                         UNRELATED TO THESE CHAPTER 11 CASES
                             9

                             10          Either I, or an attorney working under my supervision, reviewed the connections between Weil

                             11   and the clients identified on the Client Match List, and the connections between those entities and the

                             12   Debtors. After such review, either I, or an attorney working under my supervision, determined, in each
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   case, that Weil does not hold or represent an interest that is adverse to the Debtors’ estates and that Weil
      767 Fifth Avenue




                             14   is a “disinterested person” as such term is defined in section 101(14) of the Bankruptcy Code, as modified

                             15   by section 1107(b) of the Bankruptcy Code, for the reasons discussed below.

                             16          Weil previously represented, currently represents, and may, in the future, represent the entities

                             17   (or their affiliates) described below, in matters unrelated to the Debtors. These disclosures, attached

                             18   hereto as Exhibit 2 (the “Disclosure Schedule”), are the product of implementing the Firm Disclosure
                             19   Procedures. An entity is listed as a “Current Client” on the Disclosure Schedule if Weil has any open

                             20   matters for such entity or a known affiliate of such entity and attorney time charges have been recorded

                             21   on any such matters within the past two (2) years. An entity is listed as a “Former Client” on the

                             22   Disclosure Schedule if Weil represented such entity or a known affiliate of such entity within the past

                             23   two (2) years based on recorded attorney time charges on a matter, but all matters for such entity or any

                             24   known affiliate of such entity have been formally closed. Weil has not represented, does not represent,

                             25   and will not represent any entities listed on the Disclosure Schedule in matters directly related to the

                             26   Debtors or these Chapter 11 Cases.

                             27          To the best of my knowledge and information, the annual fees for the last twenty-four (24)

                             28

                              Case: 19-30088       Doc# 865      Filed: 03/13/19     Entered: 03/13/19 18:13:43         Page 5 of
                                                                             11
                             1    months 4 paid to Weil by any entity listed on the Disclosure Schedule or its affiliates did not exceed one

                             2    percent (1%) of the Firm’s annual gross revenue, except with respect to the Firm’s representations of:

                             3    Brock Services LLC (approximately 1.2%), Brookfield Renewable Energy Partners (approximately

                             4    2.1%), General Electric LLC (approximately 2.1%), Goldman Sachs Bank USA (approximately 1.1%),

                             5    Lehman Brothers Holdings Inc. (approximately 1.1%), and Westinghouse Electric Company

                             6    (approximately 3.2%). 5 In the event that there is any dispute between the Debtors and any of the above

                             7    entities, Weil will not represent either party in such dispute.

                             8           In addition to the foregoing, through diligent inquiry, I have ascertained no connection, as such

                             9    term is used in section 101(14)(C) of the Bankruptcy Code, as modified by section 1107(b), and

                             10   Bankruptcy Rule 2014(a), between Weil and (i) the U.S. Trustee or any person employed by the U.S.

                             11   Trustee, (ii) any attorneys, accountants, or financial consultants in these Chapter 11 Cases, 6 or (iii) any

                             12   investment bankers who represent or may represent the Debtors, claimants, or other parties in interest in
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   these Chapter 11 Cases, except as set forth herein and on the Disclosure Schedule. 7 As part of its
      767 Fifth Avenue




                             14   practice, Weil appears in cases, proceedings, and transactions involving many different attorneys,

                             15   accountants, financial consultants, and investment bankers, some of whom now, or may in the future,

                             16   represent claimants and other parties in interest in these cases. Weil has not represented, and will not

                             17   represent, any such parties in relation to the Debtors or their Chapter 11 Cases. Weil does not have any

                             18   relationship with any such attorneys, accountants, financial consultants, or investment bankers that
                             19   would be adverse to the Debtors or their estates.

                             20          Additionally, Weil has represented, and may currently represent, entities that hold, or may, in the

                             21
                                  4
                             22     According to Weil’s records as of January 28, 2019.
                                  5
                                    It is my understanding that the annual revenues with respect to Westinghouse Electric Company
                             23   (“Westinghouse”) were largely in connection with its reorganization under chapter 11 of the
                                  Bankruptcy Code and related global restructuring activities. Westinghouse emerged from chapter 11 in
                             24   July, 2018.
                                  6
                             25     My son, Joshua Karotkin, is an employee of Prime Clerk LLC, the Debtors’ claims and noticing
                                  agent. Both Weil and Prime Clerk LLC are retained by the Debtors, accordingly such employment
                             26   does not affect Weil’s disinterestedness in these Chapter 11 Cases. Additionally, he does not work on
                                  matters related to these Chapter 11 Cases.
                             27   7
                                    Certain Weil partners have family members who are affiliated with investment banking firms. Should
                                  such investment banking firms become parties in interest in these Chapter 11 Cases, such a de minimis
                             28   connection would not affect Weil’s disinterestedness in these Chapter 11 Cases.

                              Case: 19-30088       Doc# 865       Filed: 03/13/19     Entered: 03/13/19 18:13:43        Page 6 of
                                                                              11
                             1    future, hold certain of the Debtors’ debt in beneficial accounts on behalf of unidentified parties. Because

                             2    distressed debt is actively traded in commercial markets, Weil may be unaware of the actual holder of

                             3    such debt at any given moment. Weil also represents numerous entities in unrelated matters that may

                             4    buy and/or sell distressed debt, claims, or equity interests of chapter 11 debtors. Moreover, from time

                             5    to time, Weil is engaged by various entities that buy and/or sell distressed debt and equity to analyze the

                             6    capital structure of a distressed company based on a review of publicly available information. The Firm

                             7    does not undertake such reviews after it has been engaged to represent any such company, including the

                             8    Debtors, and does not view any public debt review as an adverse representation to the Debtors. Similarly,

                             9    as a large firm, Weil may represent creditors/investors of or parties interested in investing in one or more

                             10   parties in interest in these cases. Weil does not believe these relationships represent interests adverse to

                             11   the Debtors’ estates.

                             12            Certain of the parties in interest in these Chapter 11 Cases are or were, from time to time,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   members of ad hoc or official committees represented by Weil in matters unrelated to these Chapter 11
      767 Fifth Avenue




                             14   Cases. In such instances, Weil only represented the committee or group, and did not represent the

                             15   creditors in their individual capacities.

                             16            Despite the efforts described herein to identify and disclose Weil’s connections with the parties

                             17   in interest in these Chapter 11 Cases, and because the Debtors have numerous relationships, Weil is

                             18   unable to state with certainty that every client relationship or other connection has been disclosed. In

                             19   this regard, Weil will continue to apply the Firm Disclosure Procedures. If any new material, relevant

                             20   facts, or relationships are discovered or arise, Weil will promptly file a supplemental disclosure with the

                             21   Court.

                             22   IV.      WEIL IS DISINTERESTED
                             23            Based on the foregoing, insofar as I have been able to ascertain after diligent inquiry, I believe

                             24   Weil does not hold or represent an interest adverse to the Debtors’ estates in the matters upon which

                             25   Weil is to be employed, and that Weil is “disinterested” as such term is defined in section 101(14) of the

                             26   Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code.

                             27

                             28

                              Case: 19-30088        Doc# 865      Filed: 03/13/19     Entered: 03/13/19 18:13:43        Page 7 of
                                                                              11
                             1    V.     WEIL’S RETAINER, RATES, AND BILLING PRACTICES
                             2           Weil is not a creditor of the Debtors. During the ninety (90) day period prior to the Petition Date,

                             3    Weil received payments in the amount of $4,733,953.03 for services performed and to be performed,

                             4    and expenses incurred and to be incurred, including services and expenses related to the commencement

                             5    of these Chapter 11 Cases. As of the Petition Date, Weil held an advance payment retainer of

                             6    $1,548,143.70, subject to any amounts Weil intends to apply against the retainer as set forth in the

                             7    Application.

                             8           Weil intends to charge the Debtors for services rendered in these Chapter 11 Cases at Weil’s

                             9    normal hourly rates in effect at the time the services are rendered. Weil’s current customary hourly rates,

                             10   subject to change from time to time, are $1,050.00 to $1,600.00 for partners and counsel, $560.00 to

                             11   $995.00 for associates, and $240 to $420 for paraprofessionals. Weil also intends to seek reimbursement

                             12   for expenses incurred in connection with its representation of the Debtors in accordance with Weil’s
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   normal reimbursement policies, subject to any modifications to such policies that Weil may be required
      767 Fifth Avenue




                             14   to make to comply with orders of this Court, the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy

                             15   Local Rules, the United States Bankruptcy Court Northern District of California Guidelines for

                             16   Compensation and Expense Reimbursement of Professionals and Trustees, effective February 19, 2014

                             17   (the “Local Guidelines”), the U.S. Trustee Guidelines for Reviewing Applications for Compensation
                             18   and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases,

                             19   effective November 1, 2013 (the “U.S. Trustee Guidelines,” and together with the Local Guidelines,
                             20   the “Fee Guidelines”), and any further orders of the Court (the “Orders”).
                             21          Weil’s disbursement policies pass through all out-of-pocket expenses at actual cost or an

                             22   estimated actual cost when the actual cost is difficult to determine. For example, with respect to

                             23   duplication charges, Weil will charge $0.10 per page for black and white copies and $0.50 per page for

                             24   color copies in accordance with the Fee Guidelines. Similarly, as it relates to computerized research,

                             25   Weil believes that it does not make a profit on that service as a whole, although the cost of any particular

                             26   search is difficult to ascertain. Other reimbursable expenses (whether the service is performed by Weil

                             27   in-house or through a third-party vendor) include, but are not limited to, facsimiles, overtime, overtime

                             28

                              Case: 19-30088       Doc# 865      Filed: 03/13/19     Entered: 03/13/19 18:13:43         Page 8 of
                                                                             11
                             1    meals, deliveries, court costs, cost of food at meetings, transcript fees, travel fees, and clerk fees.

                             2           No promises have been received by Weil, or any partner, counsel, or associate of Weil, as to

                             3    payment or compensation in connection with these Chapter 11 Cases other than in accordance with the

                             4    provisions of the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, and the Fee

                             5    Guidelines. Furthermore, Weil has no agreement with any other entity to share compensation received

                             6    by Weil or by such entity.

                             7           The Application requests approval of Weil’s retention on rates, terms, and conditions consistent

                             8    with what Weil charges non-chapter 11 debtors, namely, prompt payment of Weil’s hourly rates, as

                             9    adjusted from time to time, and reimbursement of out-of-pocket disbursements at cost or based on

                             10   formulas that approximate the actual cost where the actual cost is not easily ascertainable. Subject to

                             11   these terms and conditions, Weil intends to apply for allowance of compensation for professional

                             12   services rendered in these Chapter 11 Cases and for reimbursement of actual and necessary expenses
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   relating thereto, in accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy
      767 Fifth Avenue




                             14   Rules, the Bankruptcy Local Rules, and the Fee Guidelines.

                             15   VI.    COORDINATION WITH OTHER PROFESSIONALS FOR THE DEBTORS
                             16          Weil is aware that the Debtors have submitted, or intend to submit, separate applications to retain,

                             17   among others, (i) K&B, as co-counsel, (ii) Cravath, Swaine & Moore LLP, as corporate counsel, (iii)

                             18   Munger, Tolles & Olson LLP, as regulatory counsel, (iv) Lazard Frères & Co. LLC, as investment

                             19   banker; (v) AP Services, LLC to provide a chief restructuring officer, deputy chief restructuring officer,

                             20   and other personnel; and (vi) Prime Clerk, LLC, as claims and noticing agent. The Debtors will also file

                             21   applications to employ additional professionals. Weil, in conjunction with the Debtors’ management,

                             22   intends to carefully monitor and coordinate the efforts of all professionals retained by the Debtors in

                             23   these Chapter 11 Cases and will delineate their respective duties so as to prevent duplication of services

                             24   whenever possible.

                             25

                             26

                             27

                             28

                              Case: 19-30088        Doc# 865      Filed: 03/13/19     Entered: 03/13/19 18:13:43          Page 9 of
                                                                              11
                             1    VII.   ATTORNEY STATEMENT PURSUANT TO U.S. TRUSTEE GUIDELINES
                             2           The following is provided in response to the request for additional information set forth in

                             3    Paragraph D.1 of the U.S. Trustee Fee Guidelines.

                             4                  Question:      Did you agree to any variations from, or alternatives to, your
                                                               standard or customary billing arrangements for this engagement?
                             5
                                                Response:      No.
                             6
                                                Question:      Do any of the professionals included in this engagement vary their
                             7                                 rate based on the geographic location of the bankruptcy case?

                             8                  Response:      No.
                             9                  Question:      If you represented the client in the twelve (12) months prepetition,
                                                               disclose your billing rates and material financial terms for the
                             10                                prepetition engagement, including any adjustments during the
                                                               twelve (12) months prepetition. If your billing rates and material
                             11                                financial terms have changed postpetition, explain the difference
                                                               and the reasons for the difference.
                             12
                                                Response:      Weil represented the Debtors for approximately fifteen (15)
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                                months prior to the Petition Date. Weil’s customary hourly rates
                                                               at the beginning of the engagement were $990.00 to $1,500.00 for
      767 Fifth Avenue




                             14                                partners and counsel, $535.00 to $975.00 for associates, and
                                                               $230.00 to $385.00 for paraprofessionals. In October 2018, Weil
                             15                                adjusted its standard billing rates for its professionals in the normal
                                                               course. The second paragraph in Section V above sets forth the
                             16                                billing rates used by Weil from October 2018 through the date
                                                               hereof. Weil’s billing rates and material financial terms with
                             17                                respect to this matter have not changed postpetition.

                             18                 Question:      Has your client approved your prospective budget and staffing
                                                               plan, and, if so, for what budget period?
                             19
                                                Response:      Weil is developing a prospective budget and staffing plan for these
                             20                                Chapter 11 Cases.

                             21          The foregoing constitutes the statement of Weil pursuant to section 327(a) of the Bankruptcy

                             22   Code and Bankruptcy Rules 2014(a) and 2016.

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088     Doc# 865      Filed: 03/13/19     Entered: 03/13/19 18:13:43          Page 10 of
                                                                            11
                        1           I declare under penalty of perjury that, to the best of my knowledge and after reasonable inquiry,
                        2    the foregoing is true and correct.
                        3

                        4    Dated March 13, 2019


                                                                          s�Q
                        5

                        6                                                 Paitner, Weil, Gotshal & Manges LLP
                        7

                        8
                        9
                      10

                      11

                      12
�            °'
�                     13
"'           0
�      <I)    I




       �-
                      14
bJ) ;:l M
=      i:: lf)
       <I)

�>
C':I         -
             o

                      15
� ¢:::
  ..c::      �
!�
-
C':I   ·-
                  n



                      16
             �

0 \0 0
C, c---      >--
·� z�                 17
                      18

                      19
                      20

                      21

                      22
                      ')'l                                                                                                               I
                      24

                      25
                      26
                      27

                      28

                         Case: 19-30088       Doc# 865      Filed: 03/13/19    Entered: 03/13/19 18:13:43       Page 11 of
                                                                         11
